                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       No. 2:13-CR-00046-8-JRG
                                                    )
RANDY J. DAVIS                                      )

                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Randy J. Davis’ Pro Se Motion for

Compassionate Release under 28 U.S.C. § 3582(c)(1)(A) [Doc. 735], the United States’

Response in Opposition [Doc. 737], and the Federal Defender Services of Eastern Tennessee’s

Reply [Doc. 742]. For the reasons herein, the Court will deny Mr. Davis’ motion.

                                      I.    BACKGROUND

       In 2014, Mr. Davis entered into a plea agreement with the United States under Federal

Rule of Criminal Procedure 11(c)(1)(C). [Plea Agreement, Doc. 253]. He pleaded guilty to a

conspiracy to manufacture five grams or more of methamphetamine, in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(B). [Id. at 1; Minute Entry, Doc. 277]. At sentencing, Mr. Davis was a

career offender under USSG § 4B1.1(b), [PSR, Doc. 400, ¶¶ 27, 50], with a total offense level

of 34 and a criminal history category of VI, [Statement of Reasons at 1 (on file with the Court)].

His guidelines range was 262 to 327 months’ imprisonment. [Id. at 1]. Accepting the parties’

Rule 11(c)(1)(C) agreement, [id. at 2], the Court sentenced him to a below-guidelines sentence

of 228 months’ imprisonment, [J., Doc. 483, at 2]. He is serving his term of imprisonment at

FCI Butner Medium II and is scheduled for release in February 2029.

      Acting pro se, Mr. Davis, who is forty-nine years old, now moves the Court for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) because of the COVID-19 pandemic,




Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 1 of 28 PageID #: 2700
claiming that he suffers from underlying medical conditions that place him at a heightened risk

of severe illness from COVID-19. [Def.’s Mot. at 4]. Specifically, he states he has hepatitis C,

was a heavy drug user for many years, and was a heavy smoker for many years. [Id. at 2, 4]. In

addition, Mr. Davis claims that his mother, whom he states is his minor son’s only caregiver, is

in poor health and no longer able to care for his son. [Id. at 5–6]. According to Mr. Davis, he is

now the only available caregiver for his son and his need to care for his son and his mother

constitutes an extraordinary and compelling reason for his release. [Id.; Def.’s Reply at 3]. Also,

Mr. Davis maintains that 18 U.S.C. § 3553(a)’s factors favor his release because he “has done

remarkably well” during his incarceration and demonstrated “exemplary rehabilitation.” [Def.’s

Mot. at 7, 8].

        In a reply brief, the Federal Defender Services of Eastern Tennessee (“FDS”) reiterates

Mr. Davis’ arguments, noting that it “believes Mr. Davis has submitted a well-presented motion

ripe for consideration,” [Def.’s Reply Br. at 1]—an assertion with which the Court does not

disagree. FDS, however, also raises a new argument on Mr. Davis’ behalf: it contends that Mr.

Davis, under the Sixth Circuit’s decision in United States v. Havis, 927 F.3d 382 (6th Cir.

2019), would no longer be a career offender under § 4B1.1(b). [Id. at 3–4]. If Mr. Davis were

to appear before the Court today for sentencing, FDS says, his “non-career offender guideline

range” would be “a total offense level of 27, Criminal History Category VI, and an advisory

guideline range of 130 to 162 months, instead of the 262 to 327 months.” [Id. at 3]. FDS argues

that Mr. Davis’ “post-Havis” guidelines range is “an extraordinary and compelling reason to

allow Mr. Davis to go home to his son and mother.” [Id. at 4]. FDS also highlights his good

behavior during his term of imprisonment, urging the Court “to seek Mr. Davis’ inmate status

report and the lack of disciplinary actions.” [Id.].



                                                   2

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 2 of 28 PageID #: 2701
       The United States does not dispute that Mr. Davis has a commendable record while

incarcerated, but it does, nevertheless, argue that § 3553(a)’s factors weigh against his release.

[United States’ Resp. at 8–12]. The United States also argues that Mr. Davis has not identified

an extraordinary and compelling reason for his release under § 3582(c)(1)(A). [Id.]. Having

carefully considered the parties’ arguments, the Court is now prepared to rule on Mr. Davis’

motion.

                                        II.   ANALYSIS

       This Court begins with a word of clarity. FDS insists that Mr. Davis’ motion is not a

“typical” request for compassionate release and “should not be discarded out of hand without

giving due consideration.” [Def.’s Reply at 4]. The Court is not in the habit of rejecting any

defendant’s request for compassionate release out of hand or without appropriate consideration.

Although the Court might well be within its rights to enter a form order when ruling on a

defendant’s motion for compassionate release, it does not do so. See United States v. Navarro,

986 F.3d 668, 669–73 (6th Cir. 2021) (affirming the district court’s denial of a motion for

compassionate release even though the district court’s order consisted of only one sentence); cf.

United States v. Boulding, 960 F.3d 774, 783 (6th Cir. 2020) (“[W]e held that a district court’s

completion of an AO Form Order was an adequate statement of reasons for the resentencing

decision[.]” (citation omitted)).

       Instead, as counsel is surely aware, the Court has regularly entered lengthy opinions in

which it has taken considerable care to explain to all defendants why they do not qualify for

compassionate release under § 3553(a)’s factors—even when, upfront, they are without an

extraordinary and compelling reason for compassionate release. See United States v. Elias, 984

F.3d 516, 519 (6th Cir. 2021) (stating that “district courts may deny compassionate-release


                                                3

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 3 of 28 PageID #: 2702
motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need

to address the others” (citations omitted)). The Court will do the same for Mr. Davis, but the

simple fact is that compassionate release presents defendants with a high bar to hurdle, and that

high bar is too lofty for the vast majority of them, including Mr. Davis. See United States v.

Dusenbery, No. 5:91-cr-291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019) (stating that

“compassionate release due to a medical condition is an extraordinary and rare event” (quotation

omitted)).

       A. The First Requirement: Extraordinary and Compelling Circumstances

       “[O]nce a court has imposed a sentence, it does not have the authority to change or

modify that sentence unless such authority is expressly granted by statute.” United States v.

Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323,

326 (6th Cir. 2010)). Although § 3582(c)(1)(A) begins with the declaration that “[t]he court

may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

courts can consider motions for compassionate release once a defendant either exhausts her

administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

to the warden. Section § 3582(c)(1)(A) now states:

       (c) Modification of an imposed term of imprisonment.—The court may not modify
       a term of imprisonment once it has been imposed except that—

             (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant's facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term of probation
                or supervised release with or without conditions that does not exceed the
                                                  4

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 4 of 28 PageID #: 2703
               unserved portion of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent that they are applicable,
               if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years of age, has served at least 30 years in
               prison, pursuant to a sentence imposed under section 3559(c), for the
               offense or offenses for which the defendant is currently imprisoned, and a
               determination has been made by the Director of the Bureau of Prisons that
               the defendant is not a danger to the safety of any other person or the
               community, as provided under section 3142(g);

           and that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). The United States concedes that “[t]he Court has authority to consider

the motion because Davis submitted a request to the warden of his facility over 30 days ago,

thereby satisfying the exhaustion requirement.” [United States’ Resp. at 1].

       Under § 3582(c)(1)(A), compassionate release is “discretionary, not mandatory,” United

States v. Jones, 980 F.3d 1098, 1106 (6th Cir. 2020) (citation omitted), and the statute contains

three substantive requirements that the Court must address in sequential order before it can

grant compassionate release, id.; United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020).

First, the Court must determine that “extraordinary and compelling reasons warrant” a sentence

reduction. Ruffin, 978 F.3d at 1004 (quoting § 3582(c)(1)(A)(i)). Second, the Court must

determine that “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” Id. (quoting § 3582(c)(1)(A)). And third, the Court must consider

any applicable factors under § 3553(a) “and determine whether, in its discretion, the reduction

authorized by [steps one and two] is warranted in whole or in part under the particular

circumstances of the case.” Jones, 980 F.3d at 1108 (quoting Dillon v. United States, 560 U.S.

817, 827 (2010))).


                                                  5

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 5 of 28 PageID #: 2704
           1. Mr. Davis’ Underlying Medical Conditions

       When determining whether an inmate, in requesting compassionate release, has identified

reasons that are extraordinary and compelling in nature, “courts have universally turned to USSG

§ 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that may warrant

a sentence reduction.” United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *3 (E.D.

Tenn. Apr. 15, 2020) (quotation omitted). Section 1B1.13 states:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—

       (1)(A) Extraordinary and compelling reasons warrant the reduction; or

       (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
       prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
       offenses for which the defendant is imprisoned;

       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

USSG § 1B1.13(1)–(3).

       Although § 1B1.13 does not define “extraordinary and compelling reasons,” the guideline

commentary’s first application note lists four “circumstances” in which “extraordinary and

compelling reasons” are present:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2), extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—
                       (i) The defendant is suffering from a terminal illness (i.e., a serious
                       and advanced illness with an end of life trajectory). A specific
                       prognosis of life expectancy (i.e., a probability of death within a

                                                  6

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 6 of 28 PageID #: 2705
                      specific time period) is not required. Examples include metastatic
                      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                      organ disease, and advanced dementia.

              (ii) The defendant is—
                      (I) suffering from a serious physical or medical condition,
                      (II) suffering from a serious functional or cognitive impairment, or
                      (III) experiencing deteriorating physical or mental health because of
                      the aging process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

              (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because of
              the aging process; and (iii) has served at least 10 years or 75 percent of his
              or her term of imprisonment, whichever is less.

              (C) Family Circumstances.—
                      (i) The death or incapacitation of the caregiver of the defendant’s
                      minor child or minor children.
                      (ii) The incapacitation of the defendant’s spouse or registered
                      partner when the defendant would be the only available caregiver
                      for the spouse or registered partner.

              (D) Other Reasons.—As determined by the Director of the Bureau of
              Prisons, there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons described
              in subdivisions (A) through (C).

USSG § 1B1.13 cmt. n.1(A)–(D). In these provisions, “Application Note 1 identifies three

specific extraordinary and compelling reasons (tied to the defendant’s health, age, or family

circumstances) and a fourth catchall,” Ruffin, 978 F.3d at 1005 (citing id.), under which the

Bureau of Prisons’ director has license to grant release for “reason[s] other than” the three

reasons in Application Note 1(A)–(C), USSG § 1B1.13 cmt. n.1(D).

       But the First Step Act “allow[s] defendants,” for the first time, “to file reduction-of-

sentence motions when the Bureau refuse[s] to do so,” Ruffin, 978 F.3d at 1004, and district

courts, when considering these motions and determining whether extraordinary and compelling
                                                 7

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 7 of 28 PageID #: 2706
circumstances exist for an inmate’s release, now have authority to consider “reason[s] other

than” the three reasons in Application Note 1(A)–(C), see Jones, 980 F.3d at 1111 (stating that

“the as-written catch-all provision,” which “still refers to the Director of the BOP as the absolute

arbiter of ‘extraordinary and compelling,” “contravenes Congress’s motivation for reforming

compassionate release in the First Step Act and ignores the Sentencing Commission’s grounds

for augmenting § 1B1.13’s application notes”); compare Ruffin, 978 F.3d at 1006, 1008 (declining

to decide whether, “after the First Step Act, district courts may find additional extraordinary and

compelling reasons other than those in [§ 1B1.13’s] commentary (such as a once-in-a-century

pandemic),” or whether, instead, “Application Note 1’s reasons remain exclusive and that the

note’s catchall delegates to the Bureau of Prisons (not the courts) the task of identifying other

reasons”), with Jones, 980 F.3d at 1101, 1109, 1111 (“We resolve a debate that we first teed up in

Ruffin, holding that” district courts, “[u]ntil the Sentencing Commission updates § 1B1.13 to

reflect the First Step Act,” have “full discretion to define ‘extraordinary and compelling’ without

consulting the policy statement [in] § 1B1.13” (footnote omitted)).

       The district courts’ authority to eschew Application Note 1(A)–(C) comes from the Sixth

Circuit’s recent decision in Jones, in which the Sixth Circuit observed that the Sentencing

Commission has not updated § 1B1.13 in response to the First Step Act and concluded that

§ 1B1.13, in its current form, therefore cannot serve as an applicable policy statement under

§ 3582(c)(1)(A). Jones, 980 F.3d at 1101, 1109; compare 18 U.S.C. § 3582(c)(1)(A) (stating

that district courts must conclude that a sentence reduction “is consistent with applicable policy

statements issued by the Sentencing Commission”), with Jones, 980 F.3d at 1101, 1109 (holding

that § 1B1.13 is “not an ‘applicable’ policy statement in cases where incarcerated persons file




                                                 8

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 8 of 28 PageID #: 2707
their own motions in district court for compassionate release” because “the Commission has

not updated § 1B1.13 since the First Step Act’s passage in December 2018” (citation omitted)).

       In deciding Jones, however, the Sixth Circuit did not appear altogether to forbid district

courts from looking to § 1B1.13—that is, to the “three specific extraordinary and compelling

reasons” in Application Note 1(A)–(C), Ruffin, 978 F.3d at 1005 (citing USSG § 1B1.13 cmt.

n.1(A)–(D))—with an eye toward guidance, rather than with an eye toward deference. See

Jones, 980 F.3d at 1109, 1111 (stating that § 1B1.13 “does not wholly survive the First Step

Act’s promulgation” and expressing an intention of “preserving as much of § 1B1.13 that can

be saved” (emphasis added)); see also id. at 1111 (stating that “federal judges may skip” an

analysis under § 1B1.13 and have “full discretion” to choose whether “to define ‘extraordinary

and compelling’ without consulting the policy statement [in] § 1B1.13” (emphasis added)

(footnote omitted))); see also United States v. Sherwood, 986 F.3d 951, 953–54 (6th Cir. 2021)

(stating that § 1B1.13 “no longer provides an independent basis for denying compassionate

release” motions and remanding the case because the district court “relied on § 1B1.13(2) as the

sole basis for denying [the defendant’s] compassionate release,” at the exclusion of § 3553(a)’s

factors (emphasis added) (citation omitted)); United States v. Carr, No. 20-5784, at 3 (6th Cir.

Oct. 26, 2020) (PACER) (concluding that “the district court did not err by considering the

Sentencing Commission’s statement defining ‘extraordinary and compelling reasons’ when

deciding whether [the defendant’s] circumstances warranted compassionate release” because

the district court merely “treated the policy statement as ‘helpful guidance’” (quotation and

citation omitted)); but see United States v. Mullins, No. 20-5848, at *2–3 (6th Cir. Jan. 8, 2021)

(PACER) (vacating this Court’s order, which the Court had entered prior to the Sixth Circuit’s




                                                9

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 9 of 28 PageID #: 2708
 decision in Jones, and remanding the case so that the Court could “recognize its discretion to

 find extraordinary and compelling reasons other than those listed [in § 1B1.13]”).

        Even so, the Court, in its discretion, will abstain from an analysis under Application Note

 1(A)–(C)—outmoded as it is—and instead turn to the Center of Disease Control’s guidelines in

 considering whether Mr. Lowe’s underlying condition, against the backdrop of the COVID-19

 pandemic, constitutes an extraordinary and compelling reason for his release. See, e.g., Cameron

 v. Bouchard, 462 F. Supp. 3d 746, 756–57 (E.D. Mich.), vacated on other grounds, 815 F.

 App’x 978 (6th Cir. 2020); Awshana v. Adduccl, 453 F. Supp. 3d 1045, 1050 (E.D. Mich. 2020);

 see also Valentine v. Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in

 a case involving COVID-19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987)

 (stating that “courts normally should defer to the reasonable medical judgments of public health

 officials” (footnote and quotation omitted)). According to the CDC’s guidelines, “[p]eople of

 any age with the following conditions are at increased risk of severe illness from” COVID-19:

             •   Cancer
             •   Chronic kidney disease
             •   COPD (chronic obstructive pulmonary disease)
             •   Down syndrome
             •   Heart conditions, such as heart failure, coronary artery disease, or
                 cardiomyopathies
             •   Immunocompromised state (weakened immune system) from solid
                 organ transplant
             •   Obesity (body mass index [BMI] of 30 kg/m2 or higher but < 40 kg/m2)
             •   Severe Obesity (BMI ≥ 40 kg/m2)
             •   Pregnancy
             •   Sickle cell disease
             •   Smoking
             •   Type 2 diabetes mellitus

 Ctrs. for Disease Control & Prevention, People with Certain Medical Conditions, https://www.

 cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html

 (last updated Feb. 22, 2021).

                                                10

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 10 of 28 PageID #: 2709
        Mr. Davis’ underlying condition—hepatitis C—matches none of those that the CDC

 identifies as likely to put an individual at a heightened risk of severe illness from COVID-19, and

 neither does his apprehension about his previous drug abuse. The Court sympathizes with Mr.

 Davis’ concerns, but it is simply unwilling to order the release of prisoners whose underlying

 conditions, based on the CDC’s guidelines, do not place them at a heightened risk of severe

 illness from COVID-19; otherwise, the Court, to be evenhanded, would face the untenable

 situation of having to release all prisoners with any underlying condition. See United States v.

 Wright, No. CR-16-214-04, 2020 WL 1976828, at *5 (W.D. La. Apr. 24, 2020) (“The Court

 cannot release every prisoner at risk of contracting COVID-19 because the Court would then be

 obligated to release every prisoner.” (footnote omitted)); see also Dusenbery, 2019 WL 6111418

 at *2 (stating that “compassionate release due to a medical condition is an extraordinary and rare

 event” (quotation omitted)).

        While the Court would be much more inclined to find that Mr. Davis’ alleged history of

 heavy smoking constitutes, under the CDC’s guidelines, an extraordinary and compelling reason

 for his release, Mr. Davis’ medical records contain no mention of a history of smoking or lung

 disease from a history of smoking. Because the Court is without medical documentation to

 corroborate that Mr. Davis was a smoker, it has no basis to conclude that an extraordinary and

 compelling reason warrants his release under § 3582(c)(1)(A). See Elias, 984 F.3d at 520–21

 (“[W]e note that [the defendant] did not provide any records in her motion to support that she

 has hypertension. The district court could have denied [her] motion for compassionate release on

 this basis.” (citations omitted)); United States v. Dickson, No. 1:19-cr-251-17, 2020 WL 1904058,

 at *3 (N.D. Ohio Apr. 17, 2020) (stating that the defendant “falls woefully short of establishing




                                                 11

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 11 of 28 PageID #: 2710
 a right to a compassionate release” because he “offers no proof, such as medical records, that

 would substantiate this claim” (footnote and citations omitted)).

              2. Mr. Davis’ Familial Circumstances

         After the Sixth Circuit’s decision in Jones, district courts in this circuit have capably

 fashioned their own approaches to defining “extraordinary and compelling circumstances”

 without consulting § 1B1.13. See, e.g., United States v. Howell, No. 1:19-cr-242, 2020 WL

 6876124, at *1 (N.D. Ohio, Nov. 23, 2020) (considering whether “(1) the defendant is at high

 risk of having grave complications should he contract COVID-19” and “(2) the prison where the

 defendant resides has a severe COVID-19 outbreak” (citations omitted)); United States v. Black,

 No. 17-20656, 2020 WL 7021696, at *3 (E.D. Mich. Nov. 30, 2020) (“Post-Jones, these remain

 appropriate considerations.”).1 But some district courts continue to lean on § 1B1.13(1)(C) when

 defining “extraordinary and compelling circumstances” in the context of familial hardship. See,

 e.g., United States v. Taylor, No. 19-20056, 2021 WL 21760, at *2 (E.D. Mich. Jan. 24, 2021)

 (“Although the Sixth Circuit held that U.S.S.G 1B1.13 does not apply to compassionate release

 motions filed by imprisoned individuals, it remains a measure by which district courts can

 evaluate what constitutes extraordinary and compelling circumstances.” (citation omitted));

 United States v. Rice, No. 7:15-019-DCR, 2021 WL 141690, at *2–3 (E.D. Ky. Jan. 14, 2021)

 (“While the policy statement found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not

 binding, it provides a helpful starting point for deciding whether extraordinary and compelling

 reasons exist.”).




         1
           This Court has elected to consider COVID-19’s impact on a prison as part of its analysis under § 3553(a)
 because the Sixth Circuit has recognized that it is “relevant to § 3553(a)(2)(D).” Jones, 980 F.3d at 1115.

                                                        12

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 12 of 28 PageID #: 2711
          In Jones’ wake, a district court’s reliance on § 1B1.13(1)(C) appears to be permissible

 so long as it does not rely on it exclusively—or, in other words, so long as it does not rely on

 § 1B1.13(1)(C) at the exclusion of an analysis under § 3553(a)’s factors. See Sherwood, 986

 F.3d at 953–54 (stating that § 1B1.13 “no longer provides an independent basis for denying

 compassionate release” and remanding the case because the district court “relied on § 1B1.13(2)

 as the sole basis for denying [the defendant’s] compassionate release,” at the exclusion of

 § 3553(a)’s factors (emphasis added) (citation omitted)). In this case, both the United States

 and FDS invite the Court to consider § 1B1.13 in its analysis. [United States’ Resp. at 7 (stating

 that “§ 1B1.13 provides a useful ‘working definition’ that can ‘guide discretion without being

 conclusive’” (quotation omitted)); Def.’s Reply at 2 (“Under Application Note 1(C), Family

 Circumstances can meet this standard when there is a death or incapacitation of the caregiver of

 the defendant’s minor child.”)].

          Again, § 1B1.13(1)(C)(i) provides that the “incapacitation of the caregiver of the

 defendant’s minor child” is an extraordinary or compelling circumstance for the defendant’s

 release.2 Under § 1B1.13(1)(C)(i), Mr. Davis must establish, with evidence, that (1) his son’s

 caregiver is incapacitated and that (2) he would be the only available caregiver for his son.

 See United States v. Cole, No. 18-20237, 2021 WL 194194, at *2 (E.D. Mich. Jan. 20, 2021)

 (“[D]istrict courts have routinely denied motions for compassionate release when the defendants

 cannot show that they would be the only available caregiver of a minor child, even if their


          2
            The BOP defines “incapacitation” to mean that a person has (1) “[s]uffered a serious injury, or a debilitating
 physical illness and the result of the injury or illness is that the spouse or registered partner is completely disabled,
 meaning that the spouse or registered partner cannot carry on any self-care and is totally confined to a bed or chair; or
 (2) “[a] severe cognitive deficit (e.g., Alzheimer’s disease or traumatic brain injury that has severely affected the
 spouse's or registered partner’s mental capacity or function), but may not be confined to a bed or chair.” BOP,
 Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205g 10
 (2019), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf BOP. Merriam Webster defines
 “incapacitate” as “to deprive of capacity or natural power.”


                                                           13

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 13 of 28 PageID #: 2712
 incarceration imposes substantial burdens on a spouse or co-parent to a minor child.” (citations

 omitted)); United States v. Corley, No. 3:13-cr-00097-9, 2021 WL 119640, at *1 (M.D. Tenn.

 Jan. 13, 2021) (“There is simply no factual predicate for the Court to find [the defendant’s] family

 circumstances constitute extraordinary and compelling grounds for compassionate release,

 which typically requires a finding that the Defendant is the only available caregiver.” (citing

 United States v. Lisi, 440 F. Supp. 3d, 246, 252 (S.D.N.Y. 2020))); United States v. Marshall,

 No. 3:16-CR-00004-JHM, 2020 WL 114437, at *3 (W.D. Ky. Jan. 9, 2020) (“[The defendant]

 fails to provide evidence that [his grandfather] is incapacitated, i.e. that he cannot carry on any

 self-care. Additionally, the evidence does not reflect that [the defendant] is the only available

 caregiver for [his grandfather].” (footnote and citations omitted)).

        Mr. Davis does not meet either requirement. According to Mr. Davis, his seventy-four-

 year-old mother, Ms. Myrtle Baker—who, again, is his son’s caretaker—has tumors in her lungs

 and suffers from COPD, which requires her to use oxygen. [Def.’s Mot. at 6]. Mr. Davis also

 states that Ms. Baker has degenerative bone disease in her back as well as hypertension. [Id.].

 Ms. Baker has written a letter to the Court, stating that she suffers from these conditions. [Baker

 Letter, Doc. 752, at 16]. But the record contains no medical documentation from which the

 Court can substantiate that Ms. Baker does indeed suffer from these conditions—much less that

 they have rendered her incapacitated.

        She has provided the Court with a copy of the Social Security Administration’s

 determination that she is entitled to disability benefits, but this determination is of little

 consequence because the Social Security Administration issued it in 2003, [SSA Determination,

 Doc. 752, at 15], and Ms. Baker, despite her disability, has cared for Mr. Davis’ son for many

 years since then, see [Birth Certificate, Doc. 752, at 12 (stating that Mr. Davis’ son was born



                                                  14

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 14 of 28 PageID #: 2713
 in 2005)]. Ms. Baker has also provided the Court with a copy of a piece of paper from “Pain

 Medicine Associates,” which is dated December 1, 2020, and states that she has a “chronic

 condition” and “is unable to render full time child care.” [Pain Med. Slip, Doc. 752, at 14]. But

 this paper does not specify the chronic condition that she suffers from or state whether her pain

 medication is successful in abating the symptoms of her chronic condition, and most importantly,

 it does not state whether her inability to administer child care is temporary or permanent. [Id.].

        In an effort to corroborate Mr. Davis’ characterization of his mother’s health, the Court

 could conceivably ask Ms. Baker to submit her medical records to the Court and reserve ruling

 on Mr. Davis’ motion in the meantime. But FDS informs the Court that “Mr. Davis provided

 the court with every document that counsel would have provided to the court upon his behalf,

 and Mr. Davis has asked that a ruling on his motion not be delayed by counsel seeking

 additional documentation.” [Def.’s Reply at 1]. As the record stands, however, the Court, for

 the reasons it has mentioned, does not consider it to be sufficient to establish that Ms. Baker is

 incapacitated and unable to care for Mr. Davis’ son.

        Even if Mr. Davis had shown that his mother is incapacitated, the Court would be

 unconvinced, as the record stands, that Mr. Davis is his son’s only available caregiver. Although

 Mr. Davis has three half-sisters, Ms. Baker asserts they are unable to care for Mr. Davis’ son

 because one of them is “disabled,” another has “severe degenerative disc disease” and “mental

 issues,” and the third is incarcerated in North Carolina. [Second Baker Letter, Doc. 744-1, at

 1]. But again, these assertions lack evidentiary support, and although Ms. Baker states that “[a]ll

 these things can be verified, if requested,” [id.], Mr. Davis, in the plainest of terms, is unwilling

 to consent to the additional supplementation of the record, [Def.’s Reply at 1].




                                                  15

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 15 of 28 PageID #: 2714
        Besides, the Court is unclear as to why Mr. Davis’ son’s biological mother is unable to

 play any role in his care. The record contains various references to the biological mother, April

 Denice Elliott, in certain documents, but Mr. Davis provides the Court with little detail about

 her. He states only that, as far as he knows, she has neither seen nor spoken to their son in over

 seven years. [Def.’s Letter, Doc. 748-1, at 15]. Ms. Baker states something similar, claiming that

 Ms. Elliott has had no contact with her son for multiple years. [Baker Letter at 16]. The Court

 cannot help but observe, though, that Ms. Elliott’s last-known address is in East Tennessee,

 [Certificate of Serv., Doc. 752, at 10], which is also where Mr. Davis’ son resides, [Def.’s Mot.

 at 8–9]. Mr. Davis does not claim that Ms. Elliott is deceased, unstable, or in any way unfit to

 care for her son, leaving the Court to presume only that Mr. Davis and Ms. Elliott are estranged

 due to the passage of time. Under the circumstances, the Court has to wonder whether Ms. Elliott,

 if Mr. Davis were to make an appeal to her, could begin to serve a more meaningful role in her

 son’s life. Because Mr. Davis has not confirmed that Ms. Elliott is unwilling to assume this role,

 the Court cannot conclude that Mr. Davis is his son’s only available caregiver, nor can the Court

 conclude that Mr. Davis has identified an extraordinary and compelling reason for his release.

            3. United States v. Havis

        USSG § 4B1.1(b) contains a career-offender enhancement that increases a defendant’s

 offense level under the Sentencing Guidelines and automatically results in a criminal history

 category of VI. USSG § 4B1.1(b). Under § 4B1.1(b), a defendant qualifies as a career offender

 when he “has more than one prior conviction for either crimes of violence or controlled-

 substance offenses.” United States v. Garth, 965 F.3d 493, 495 (6th Cir. 2020) (citing USSG

 § 4B1.1). Section 4B1.2(b) defines a “controlled-substance offense[]” as “an offense under

 federal or state law . . . that prohibits the manufacture, import, export, distribution, or dispensing


                                                  16

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 16 of 28 PageID #: 2715
 of a controlled substance . . . or the possession of a controlled substance . . . with intent to

 manufacture, import, export, distribute, or dispense.” USSG 4B1.2(b).

        In Mr. Davis’ case, he had prior convictions in Tennessee for selling amphetamine, a

 scheduled II controlled substance, and for attempting to manufacture methamphetamine, a

 schedule II controlled substance, each in violation of Tennessee Code Annotated § 39-17-417.

 [PSR ¶¶ 40, 42; State Court J., Doc. 143-1, at 1; State Court J 2, Doc. 143-2, at 1]. The Court

 therefore applied, without objection from either party, § 4B1.1(b)’s career-offender enhancement

 to Mr. Davis at sentencing. [Notices of No Objs., Docs., 422 & 426; Statement of Reasons at 1

 (adopting the PSR without change)]. Mr. Davis now invokes Havis to request relief from his

 career-offender status and, ultimately, relief from his custodial sentence.

        In Havis, the district court deemed the defendant a career offender under 4B1.1(b) at

 sentencing, and one of his two prior convictions was under Tennessee Code Annotated § 39-

 17-417(a)(2)–(3) for selling and/or delivering cocaine. Havis, 927 F.3d at 384. Section 39-17-

 417(a) states that “[i]t is an offense for a defendant to knowingly: (1) Manufacture a controlled

 substance; (2) Deliver a controlled substance; [or] (3) Sell a controlled substance[.]” But the

 statute defines “delivery” of a controlled substance as the “actual, constructive, or attempted

 transfer from one person to another.” Tenn. Code Ann. § 39-17-402(6) (emphasis added). On

 appeal, the defendant challenged his prior conviction, and his designation as a career offender

 under § 4B1.1(b), because § 4B1.2(b)’s textual definition of a controlled-substance offense was

 not inclusive of attempted crimes—only § 4B1.2(b)’s commentary was. Havis, 927 F.3d at 384.

         In deciding “which construction of § 4B1.2(b) prevails,” the Sixth Circuit applied a

 framework known as the “categorical approach,” id. at 385, which courts use to determine

 whether a defendant’s prior conviction counts as a predicate offense. If the relevant statute—



                                                  17

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 17 of 28 PageID #: 2716
 in this case, Tennessee Code Annotated § 39-17-417—has the same definitions or elements as

 the guidelines, then the prior conviction can serve as a predicate offense. Descamps v. United

 States, 570 U.S. 254, 260–61 (2013); Stinson v. United States, 508 U.S. 36, 39–41 (1993). Or,

 put a little differently, “[i]f the least culpable conduct criminalized by a statute falls outside the

 definition in § 4B1.2, then a conviction under that statute does not qualify as a controlled-

 substance offense for purposes of the career-offender enhancement.” United States v. Thomas,

 969 F.3d 583, 584 (6th Cir. 2020) (citing Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)).

 The Sixth Circuit concluded that § 39-17-417(a)(2) did not satisfy the categorical approach

 because it defined the delivery of narcotics as inclusive of attempt—the least culpable conduct

 under the statute—but § 4B1.2(b)’s main text did not. Havis, 927 F.3d at 386–87.

          The defendant’s prior conviction in Havis was for the delivery of a controlled substance

 under § 39-17-417(a)(2) whereas Mr. Davis’ prior conviction, according to the state court’s

 judgment, is for the attempted manufacture of a controlled substance under § 39-17-417. [State

 Court J 2 at 1]. Again, § 39-17-417 defines the term “delivery” as “the attempted transfer from

 one person to another.” Tenn. Code Ann. § 39-17-417(6). But § 39-17-417 does not define the

 term “manufacture” the same way—that is, as an offense involving attempt.3 Rather, Tennessee

 Code Annotated § 39-12-101 separately provides punishment for attempt crimes, and § 39-12-

 101(a) and § 39-17-417(a)(1) together provide punishment for the attempt to manufacture a

 controlled substance. State v. Best, No. E2007–00296–CCA–R3–CD, 2008 WL 4367529, at *16,


          3
            “‘Manufacture’ means the production, preparation, propagation, compounding, conversion or processing of
 a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently
 by means of chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling
 of its container, except that “manufacture” does not include the preparation or compounding of a controlled substance
 by an individual for the individual's own use or the preparation, compounding, packaging, or labeling of a controlled
 substance by: (A) A practitioner as an incident to administering or dispensing a controlled substance in the course of
 professional practice; or (B) A practitioner, or an authorized agent under the practitioner's supervision, for the purpose
 of, or as an incident to, research, teaching or chemical analysis and not for sale[.]” Tenn. Code Ann. § 39-17-402(15).


                                                            18

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 18 of 28 PageID #: 2717
 21 (Tenn. Ct. Crim. App. Sept. 25, 2008); cf. United States v. Havis, 929 F.3d 317, 320 (6th Cir.

 2019) (Sutton, J., concurring) (“Someone who attempts to transfer drugs in Tennessee has

 committed the completed offense of delivery under § 39-17-417(a)(2), and someone who

 attempts to deliver drugs thus has committed the lesser-included, but distinct, offense of

 attempted delivery under § 39-12-101(a) (citing State v. Pinegar, No. M2015-02403-CCA-R3-

 CD, 2016 WL 6312036, at *15–16 (Tenn. Crim. App. Oct. 28, 2016))).

        Because Mr. Davis’ prior conviction is for an inchoate offense, falling under § 39-12-

 101(a) and § 39-17-417(a)(1), Havis would appear to annul his career-offender designation. See

 United States v. Pallos, 978 F.3d 373, 375 (6th Cir. 2020) (“Havis made clear that § 4B1.2’s

 definition of ‘controlled substance offenses’ does not include attempt crimes[.]” (quotation

 omitted)); United States v. Butler, 812 F. App’x 311, 314 (6th Cir. 2020) (“Although the specific

 facts of Havis involved an attempt crime, its reasoning applies with equal force to other inchoate

 crimes not listed in the text of § 4B1.2(b).”); Havis, 929 F.3d at 320 (Sutton, J., concurring)

 (opining that “a person who attempts to deliver drugs under [§ 39-12-101(a)] has not committed

 a controlled substance offense because the guidelines’ commentary cannot add attempted

 offenses to the definition”).

        But the fact that Mr. Davis is requesting relief under Havis here in a post-conviction

 setting rather than on direct appeal seriously complicates matters. The Sixth Circuit has stated

 that Havis applies to cases on direct appeal and not to cases in which a defendant’s criminal

 judgment has become final. See Bullard v. United States, 937 F.3d 654, 657, 661 (6th Cir. 2019)

 (“[I]f the defendant received his sentence today, he would not be a career offender under the

 Guidelines. [The defendant] runs into a problem getting to the merits of his argument [under

 Havis]: he is not on direct review. . . . Havis provides no relief on collateral review. . . . [The



                                                 19

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 19 of 28 PageID #: 2718
 defendant] cannot use § 2255—or our decision in Havis—to attack collaterally his designation as

 career offender under the Sentencing Guidelines. Both are best left for direct review.”); see also

 Alexander v. United States, No. 19-4005, 2020 WL 6111201, at *2 (6th Cir. June 30, 2020) (“[O]ur

 decision in Havis is not a new rule of constitutional law that the Supreme Court has made

 retroactive.”).

         Some district courts have therefore refused to view Havis as an extraordinary and

 compelling reason for compassionate release under § 3582(c)(1)(A). See United States v.

 McKinnie, No. 1:16CR304, 2020 WL 5087058, at *3 (S.D. Ohio Aug. 27, 2020) (“[T]he Court

 holds that the Sixth Circuit’s recent decision in United States v. Havis . . . cannot serve as an

 ‘extraordinary and compelling reason[]’ under § 3582(c)(1)(A). . . . [T]he Sixth Circuit has

 previously determined that the same argument that Defendant advances cannot support relief

 on a collateral attack. It makes little sense therefore to allow Defendant to circumvent that

 decision by using a different statute to attack the length of his sentence.” (citing Bullard, 937

 F.3d at 657, 661))); United States v. Greene, No. 20-15709, 2020 WL 3118645, at *1 (E.D. Mich.

 June 11, 2020) (“The Sixth Circuit’s decision[ ] in . . . Havis do[es] not fall within any of the

 limited circumstances where courts are empowered to modify a defendant’s sentence under

 § 3582(c).” (footnote omitted)). This Court has found no cases in which the Sixth Circuit has

 applied Havis outside of a direct appeal, and FDS cites none.

         So, ultimately, Mr. Davis’ effort to tether his request for compassionate release to Havis

 is a plea to this Court’s discretion under § 3582(c)(1)(A), not only because Havis has no binding

 effect in this post-conviction backdrop but also because the Court has license to deny Mr. Davis’

 request for compassionate release based on how the record was at the time of sentencing. See

 Elias, 984 F.3d at 518 (“[A] district court must engage in a ‘three-step inquiry’ . . . . If each of



                                                 20

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 20 of 28 PageID #: 2719
 those requirements are met, the district court ‘may reduce the term of imprisonment,’ but need

 not do so.” (quoting 18 U.S.C. § 3582(c)(1)(A))); see also United States v. Gaston, ___ F. App’x

 ___, 2020 WL 6867187, at *2 (6th Cir. 2021) (rejecting the argument that district courts abuse

 their discretion by “assessing prisoners based on who they were at sentencing” and stating that

 district courts “act[] well within [their] discretion” by choosing to “consider the record from a

 defendant’s initial sentencing when considering modifying his sentence”). The Court, in its

 discretion, will decline to hold that Havis is an extraordinary and compelling reason for Mr.

 Davis’ release for three reasons.

        First, as the Court has already said, Havis does not apply once a criminal judgment has

 become final, and the Court, by ruling differently, would arguably create precedent that runs

 crosswise with the Sixth Circuit’s precedent—which the Court is simply unwilling to do,

 especially given FDS’s failure to cite case law showing that Havis applies outside of a direct

 appeal. Second, FDS confines its argument under Havis to a single, conclusory sentence, with

 no legal analysis to back it. [Def.’s Reply. at 4]; see McPherson v. Kelsey, 125 F.3d 989, 995–

 96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort

 at developed argumentation, are deemed waived. It is not sufficient for a party to mention

 a possible argument in the most skeletal way, leaving the court to . . . put flesh on its bones.”

 (quotation omitted)). And third, FDS raises Havis for the first time in a reply brief. See Ryan

 v. Hazel Park, 279 F. App’x 335, 339 (6th Cir. 2008) (“Generally, this Court has found that an

 issue raised for the first time in a reply to a response brief in the district court is waived.”). For

 these reasons, Havis does not constitute an extraordinary and compelling reason for Mr. Davis’

 compassionate release.




                                                  21

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 21 of 28 PageID #: 2720
          B. The Third Requirement: Applicable Factors under § 3553(a)

          Even if Mr. Davis had identified an extraordinary and compelling reason for his release

 under § 3582(c)(1)(A), he still would not be entitled to release because he has not shown that

 § 3553(a)’s factors weigh in favor of it. See Ruffin, 978 F.3d at 1008 (“We have repeatedly

 recognized that district courts may deny relief under the § 3553(a) factors even if ‘extraordinary

 and compelling’ reasons would otherwise justify relief.” (citations omitted)); see also Sherwood,

 986 F.3d at 954 (stating that “[the defendant] must make a compelling case as to why the

 sentencing court’s § 3553(a) analysis would be different if conducted today” (citation omitted)).4

          The Court considered § 3553(a)’s factors “in some depth at the original sentencing,”

 United States v. Curry, 606 F.3d 323, 331 (6th Cir. 2010), so it has no obligation to readdress

 all of those factors now, see 18 U.S.C. § 3582(c)(1)(A) (requiring district courts to consider

 § 3553(a)’s factors “to the extent that they are applicable”); cf. United States v. Jones, 407 F.

 App’x 22, 25 (6th Cir. 2011) (stating that in Curry “we held that the district court did not

 abuse its discretion even though it had not expressly considered all of the § 3553(a) factors”

 because “§ 3582(c)(2) proceedings ‘do not constitute a full resentencing of the defendant’ and

 do not require the same procedural formalities as plenary sentencings” (quoting Curry, 606 F.3d

 at 330–31)); see Jones, 980 F.3d at 1114 (stating that “[d]istrict courts should consider all

 relevant § 3553(a) factors before rendering a compassionate release decision” (emphasis added)



          4
            Again, the Court exercises its discretion to skip an analysis under § 1B1.13 in favor of an analysis under
 § 3553(a). See Jones, 980 F.3d at 1108, 1111 (holding that § 1B 1.13 “is not an ‘applicable’ policy statement when
 an imprisoned person files a motion for compassionate release” and stating that district courts, therefore, “may skip
 step two of the § 3582(c)(1)(A) inquiry”); United States v. Lamar, No. 18-20183, 2020 WL 7319431, at *4 (E.D.
 Mich. Dec. 10, 2020) (“The government . . . point[s] to one line in section 1B1.13 that requires the prisoner to prove
 lack of dangerousness. That argument is a dead letter after the Sixth Circuit’s decision in Jones . . . . That is not to say
 that dangerousness is irrelevant. It is a factor incorporated in section 3553(a), which must be “consider[ed]” before
 release for extraordinary and compelling reasons may be allowed. (quoting 18 U.S.C. § 3553(a)(2)(C))).



                                                             22

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 22 of 28 PageID #: 2721
 (citing Gall v. United States, 552 U.S. 38, 49–50 (2007))). “[A]s long as the record as a whole

 demonstrates that the pertinent factors were taken into account,” the Court’s analysis is adequate.

 Jones, 980 F.3d at 1114 (quotation omitted).

         In Mr. Davis’ case, the relevant factors that the Court will address include § 3553(a)(1),

 (2), (4), and (6):

         (1) the nature and circumstances of the offense and the history and characteristics
         of the defendant;

         (2) the need for the sentence imposed—
                 (A) to reflect the seriousness of the offense, to promote respect for the law,
                 and to provide just punishment for the offense;
                 (B) to afford adequate deterrence to criminal conduct;
                 (C) to protect the public from further crimes of the defendant; and
                 (D) to provide the defendant with needed educational or vocational training,
                 medical care, or other correctional treatment in the most effective manner;

                 ....

         (4) the kinds of sentence and the sentencing range established for—
                 (A) the applicable category of offense committed by the applicable category
                 of defendant as set forth in the guidelines—
                 ....

         (6) the need to avoid unwarranted sentence disparities among defendants with
         similar records who have been found guilty of similar conduct

 18 U.S.C. § 3553(a)(1)–(2), (4), (6). As for the nature and circumstances of Ms. Davis’ offense,

 he conspired to manufacture five grams or more of methamphetamine—a serious offense. See

 United States v. Dilg, 726 F. App’x 368, 371 (6th Cir. 2018) (“We have categorically labeled

 drug offenses as serious.” (citing United States v. Moss, 217 F.3d 426, 431 (6th Cir. 2000))). In

 addition, the Court has refamiliarized itself with Mr. Davis’ presentence investigation report

 and his history and characteristics, and the Court is of the conviction that he would present a

 danger to the public if it were to order his release.

                                                   23

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 23 of 28 PageID #: 2722
          At sentencing, Mr. Davis’ criminal history category was VI,5 the highest possible

 category. His adult criminal history began at age eighteen, and he amassed twelve countable

 points for convictions that include aggravated assault, sale of a controlled substance, attempt

 to manufacture a controlled substance, evading arrest, possession of an immediate precursor

 chemical with intent to manufacture methamphetamine, and possession of methamphetamine.

 [PSR ¶¶ 34, 40, 42, 43, 46]. He also received two additional criminal history points under

 USSG § 4A1.1(d) because he committed the current offense—i.e., a conspiracy to manufacture

 five grams or more of methamphetamine—while serving a state-court sentence. [Id. ¶ 48]. A

 sentence reduction therefore would not reflect the seriousness of Mr. Davis’ offense and

 adequately protect the public from future crimes.

          Mr. Davis, however, pushes back against the view that he presents a risk of harm to the

 public, citing a 2017 study from the United States Sentencing Commission: The Effects of Aging

 on Recidivism Among Federal Offenders, available at https://www.ussc.gov/research/ research-

 reports/effects-aging-recidivism-among-federal-offenders. [Def.’s Mot. at 8]. According to Mr.

 Davis, “the Sentencing Commission found that offenders aged 40 and above were less likely to

 be rearrested than those offenders 35-39 (Mr. Davis’s age of arrest),” so he claims to be “at one

 of the lowest ends of the risk of recidivism” and “thus, a perfect candidate” for release. [Id.].

 But Mr. Davis fails to account for his criminal history category—category VI. In the study

 that Mr. Davis cites, the Sentencing Commission found that defendants between the age of 40

 and 49 with a criminal history category of VI had a re-arrest rate of 80.2%. U.S. Sent Comm’n,

 The Effects of Aging on Recidivism Among Federal Offenders app. at 44; see U.S. Sent. Comm’n,

 Recidivism Among Federal Offenders: A Comprehensive Overview 5 (2016) (“A federal offender’s


          5
            Incidentally, FDS acknowledges that even if the Court were to apply Havis to this case, Mr. Davis’ criminal
 history category would still be VI. [Def.’s Reply at 3].

                                                          24

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 24 of 28 PageID #: 2723
 criminal history was closely correlated with recidivism rates. Rearrest rates range from 30.2

 percent for offenders with zero total criminal history points to 80.1 percent of offenders in the

 highest Criminal History Category, VI.”), available at https://www.ussc.gov/research/research-

 reports/recidivism-among-federal-offenders-comprehensive-overview. And likely due to the

 directly proportional relationship between a defendant’s criminal history category and rate of

 recidivism, the BOP, as recently as February 24, 2021, classified Mr. Davis as “high risk

 recidivism level.” [BOP Inmate Profile, Doc. 737-1, at 2].

         Next, the Court shifts its analysis to § 3553(a)(6) and notes that “courts have generally

 granted compassionate release only to defendants who have served a significant portion of their

 sentences.” United States v. Kincaid, No. 3:10-CR-00160-1-TAV-HBG, at 13 (E.D. Tenn. Oct.

 29, 2019) (citations omitted) (PACER), aff’d, 802 F. App’x 187 (6th Cir. 2020). According to the

 BOP, Mr. Davis, as of February 4, 2021, had served less than half of his sentence—43.1%, to

 be exact. [BOP Computation Data, Doc. 737-2, at 3]; see [United States’ Resp. at 11 (“To date,

 Davis has served 98 months in custody, i.e., less than half of that custodial term.”). Because he

 has has served less than half of his sentence, his release would result in a substantial reduction

 in his sentence. See Kincaid, 802 F. App’x at 188 (“[T]he need to provide just punishment, the

 need to reflect the seriousness of the offense, and the need to promote respect for the law permit

 the court to consider the amount of time served in determining whether a sentence modification

 is appropriate.”).

         A substantial reduction in Mr. Davis’ sentence simply would not reflect the seriousness

 of his offense, promote respect for the law or afford adequate deterrence, or adequately protect

 the public from future crimes. 18 U.S.C. § 3553(a)(2). If the Court were to grant a substantial

 reduction in his sentence by ordering his release, it would also risk creating “unwarranted



                                                25

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 25 of 28 PageID #: 2724
 sentence disparities among defendants with similar records who have been found guilty of

 similar conduct.” Id. § 3553(a)(6); see Ruffin, 978 F.3d at 1008 (affirming the district court’s

 denial of an inmate’s request for compassionate release when he “ha[d] yet to serve even half

 of his 25-year sentence”). And also worth noting: though Mr. Davis’ guidelines range was 262

 to 327 months, the Court departed downward from the bottom of the guidelines range by thirty-

 four months. [Statement of Reasons at 2]; cf. Ruffin, 978 F.3d at 1008 (noting that “the court had

 already varied downward by five years from [the defendant’s] guidelines range when imposing

 that lengthy sentence”).

        Lastly, the Court would be remiss if it did not consider COVID-19’s impact on FPC

 Butner Medium II—a consideration that is relevant to § 3553(a)(2)(D). Jones, 980 F.3d at 1115.

 FCI Butner Medium II currently has 20 active cases of COVID-19 among its inmates—a larger

 number of cases than most federal facilities currently have. See COVID-19 Cases, Fed. Bureau

 of Prisons, https://www.bop.gov/coronavirus/ (last updated Mar. 3, 2021). Still, § 3553(a)(2)(D)

 is but one factor that the Court must weigh under § 3553(a), and all the other relevant factors

 weigh against compassionate release. And, importantly, because Ms. Davis does not have an

 underlying condition that places him at a heightened risk of severe illness from COVID-19, the

 Court is unwilling to apportion greater weight to § 3553(a)(2)(D)—or, more specifically, to the

 number of infections at FCI Butner Medium II. See United States v. Adkins, 729 F.3d 559, 571

 (6th Cir. 2013) (“A district court may place great weight on one factor if such weight is warranted

 under the facts of the case.” (emphasis added) (citation omitted)); see also United States v.

 Richardson, 960 F.3d 761, 765 (6th Cir. 2020) (“[H]ow much weight a judge           gives to any §

 3553(a) factor is ‘a matter of reasoned discretion’ to which we owe ‘highly deferential review.’”

 (quotation and citation omitted)).



                                                 26

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 26 of 28 PageID #: 2725
        Before concluding its analysis, the Court must address one more point: Mr. Davis’ post-

 conviction record, which Mr. Davis highlights throughout his motion. Mr. Davis has no post-

 conviction disciplinary infractions. While incarcerated, he has used his time to his advantage,

 having completed numerous programs and classes. [Certificates of Completion, Doc. 748-1, at

 4–14]. He has been baptized, [id. at 8], and professes to have “lived a healthy Christian lifestyle

 every [day] since that day,” [Def.’s Mot. at 2]. All of this is to Mr. Davis’ credit, and the Court

 applauds his efforts and accomplishments—they will serve him well in the future. But good

 behavior is expected of federal inmates. See United States v. Martin, No. 6:06-105-DCR, 2021

 WL 134602, at *2 (E.D. Ky. Jan. 13, 2021) (“These admirable efforts will likely serve [the

 defendant] both now and well after his term of incarceration ends. But good behavior and

 education, which are expected of incarcerated individuals, do not constitute ‘extraordinary and

 compelling circumstances’ that warrant a sentence reduction.”); cf. United States v. McKay, 352

 F. Supp. 2d 359, 361 (E.D.N.Y. 2005) (stating that a defendant’s re-assimilation into pre-

 incarceration life is “commendable,” but it is “expected of a person on supervised release and

 do[es] not constitute the ‘exceptional behavior’ contemplated in the precedents”).

        And as Mr. Davis acknowledges in his motion, rehabilitation alone cannot justify his

 release under § 3582(c)(1)(A). See 28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone

 shall not be considered an extraordinary and compelling reason.”); Ruffin, 978 F.3d at 1009

 (“Congress has made clear that rehabilitation ‘alone’ does not provide a proper basis for relief.

 All told, then, the court reasonably concluded that [the defendant’s] rehabilitation efforts, when

 considered alongside the other § 3553(a) factors, did not warrant any greater reduction of his

 already below-guidelines sentence. (citing 28 U.S.C. § 994(t))). Because the applicable factors

 that the Court has analyzed under § 3553(a) work against Mr. Davis’ release, Mr. Davis’



                                                 27

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 27 of 28 PageID #: 2726
 rehabilitative efforts alone cannot act as a ballast that outweighs those factors. See Gaston, ___

 F. App’x ___, 2020 WL 6867187 at *2 (“[The defendant] points to no evidence other than his

 rehabilitation that might favor relief. Therefore, Ruffin forecloses remand on this argument.”). In

 sum, Mr. Davis fails to demonstrate that § 3553(a)’s factors favor his release.

                                        III. CONCLUSION

        The Court sympathizes with Mr. Davis’ concerns, but he is not entitled to compassionate

 release under § 3582(c)(1)(A) because he has not identified an extraordinary and compelling

 reason for his release and the relevant factors under § 3553(a) militate against his release. His

 Motion for Compassionate Release under 28 U.S.C. § 3582(c)(1)(A) [Doc. 735] is therefore

 DENIED.

        So ordered.

        ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                 28

Case 2:13-cr-00046-JRG Document 753 Filed 03/04/21 Page 28 of 28 PageID #: 2727
